Title: From John Adams to Benjamin Rush, 14 November 1812
From: Adams, John
To: Rush, Benjamin



My dear Friend
Quincy Nov. 14. 1812

Your Volume will not produce Answers or Examinations or reflections: but probably Reproaches, vilifications and Lies and Slanders enough. For there are no greater Liars than Men of Science and Letters Taste and Sense. Try His Observation in the civil political ecclesiastical or rather sacerdotal and phylosophical History of Chaldeans Egyptians, Jews Greeks Romans Zingisians Chinese, Tamerlanians , Indians, French, Britons, Italians &c &c &c and you will find it true, Add Mahomitans, Zoroastrians, Sanchoniathonians, Confucians, Druids Bramins, Koulicanians and as many as you can have patience to hunt. You will be accused of Materialsm and consequently of Atheism. They are all mad as I am, and We Shall all see ourselves in Some or other of your Theories and then We Shall all call you a Blockhead and Swear that We are as rational Men as ever existed, as an Inhabitant of Bedlam once Swore to me, that he was.
Thus much, concerning your rational Book, upon Madness before I See it. When it comes, it will probably make me rave a little more.
But my dear Friend, let me add one Observation in the Sincerity of my heart. The Subject you have chosen is one of the most important, interesting and affecting, that human Nature and terrestrial Existence exhibit: and you will merit everlasting Thanks of your Species, for your Attempt to investigate it, whatever your present Success may be.
You ask me for “Details of the Intrigues that led to the permanent Establishment of Congress at Washington.”—I am not good at details. My Patience has not enough of Marble, Steel, or adamant in it. Summaries, or rather Hints are better adapted to my Capacity.
Congress was Scarcely assembled and organized at New York in 1789 before Motions were made in both Houses to proceed to the designation of the Federal District, the Territory of ten mile Square, the National City.
One Proposition was to establish it at New York, another at Trenton a third at Germantown or Some where in the Neighbourhood of Philadelphia, a fourth at Lancaster a fifth at York town, a Sixth at some place on the Susquehanna River, A Seventh at George Town an Eighth at Alexandria. I know not whether Baltimore and Anapolis were not proposed publickly. They were certainly mentioned and talked about. But the present Site was favourable to the Fortunes of my Friend Carrol of Carrolton and to Washington and Custis, and their favorite as much as Fort Washington on Hudsons River had been once before.
Rhode Island had not acceded to the Union. Twelve States only were represented by 24 Senators. The before mentioned Motions were all debated with great Zeal and at great Length. When the Question was put, Twelve Senators were in the Affirmative and twelve in the Negative. The Vice President must decide. I gave my Opinion, in every instance promptly and decidedly in the negative, from the first Questions to the last inclusively of both. This contest continued a long time from day to day. Never in my Life was I more tortured and agitated. Such a responsibility was a Serious Thing. Hitherto I had heard all with close Attention but Said Nothing but No No No No No No. At last I arose and asked leave to explain my reasons for the constant and persevering votes I had given in the negative, to every plan and project. The Speech was not Short: but the Points that I relied on were. The Time was not arrived to define the Ten mile Territory or determine the permanent Seat of Government. The Geography of the Country and the Centre of population was not yet sufficiently ascertained. The Government was not Settled: the people and the House were too much divided, as well as the Senate. No Census was yet taken. I was for an Adjournment of Congress to Philadelphia, and for leaving to time and more deliberate Investigation and consideration to enlighten the Legislature before they Should decide upon the Subject.
Upon this, the question Subsided and lay dormant for some Weeks.
Robert Morris, who was then thought to be infinitely rich, though I never believed him to be worth a groat if his debts had been paid was extreamly impatient to get to Philadelphia. The Advocates for the Columbian district and the Washington City, entered into underhand Negotiations with Morris, and compromised ten Years Residence in Philadelphia for the permanent Seat at Potomack, and were thus boosted up on their hobby by a Single Vote in the Senate. Then Washington Jefferson and L’Enfant, proceeded to plan the City, the Capitol and Palace.
Though I was Strenuously opposed to the whole System in every grade of its progress, yet Tom Paine has transmitted me to the World and posterity as casting my Eye over the great City its cloud capp’d Towers and gorgeous Temples and Palaces, exultingly exclaiming, is not this great Babylon that I have builded.! And I never had one Friend in the World to contradict the lying Rascal: tho’ hundreds were able to do it, of their own Knowledge. It was a great Neglect and oversight in me, not to hire Puffers.
I had the Anecdote of H’s threat to write the History of W’s Battles and Campaigns, from you, who had it from Miranda. I know nothing of the Circumstance that led to it. In general, I have always understood that Hamilton lived with Washington very much as Lady Teazle lived with Sir Peter, and as Lady Mary Wortley Montague lived with her Husband.
Every Word you Say upon a Navy cheers my heart. Miss Dexter, three days ago requested me to present her grateful respects, to you and your whole Family,
I am, as always, yours

J. Adams
